  Case 16-24758         Doc 67     Filed 05/13/19 Entered 05/13/19 10:13:14              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-24758
         CLARA CARTER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/02/2016.

         2) The plan was confirmed on 09/21/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 04/10/2019.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 33.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-24758       Doc 67       Filed 05/13/19 Entered 05/13/19 10:13:14                    Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $3,600.00
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                   $3,600.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $0.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $155.00
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $155.00

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim          Claim        Principal      Int.
Name                                Class   Scheduled      Asserted       Allowed         Paid         Paid
CAPITAL ONE BANK USA            Unsecured         617.00        652.18         652.18           0.00       0.00
CBNA                            Unsecured      1,823.00            NA             NA            0.00       0.00
COMCAST                         Unsecured         600.00           NA             NA            0.00       0.00
COMMONWEALTH EDISON             Unsecured         300.00        608.51         608.51           0.00       0.00
CONSTELLATION NEW ENERGY-GAS    Unsecured         301.00           NA             NA            0.00       0.00
FORD MOTOR CREDIT CO            Secured       10,416.00       9,991.68       9,991.68           0.00       0.00
GM FINANCIAL                    Secured              NA     20,894.94            0.00           0.00       0.00
GM FINANCIAL                    Unsecured     20,659.00       3,819.84       3,819.84           0.00       0.00
GREENSKY TRADE CREDIT           Unsecured      4,529.96       4,125.21       4,125.21           0.00       0.00
ILLINOIS SECRETARY OF STATE     Unsecured          75.00           NA             NA            0.00       0.00
INTERNAL REVENUE SERVICE        Unsecured         450.88           NA             NA            0.00       0.00
INTERNAL REVENUE SERVICE        Unsecured         878.14        991.29         991.29           0.00       0.00
INTERNAL REVENUE SERVICE        Priority             NA           0.00           0.00           0.00       0.00
LEWIS BASKINS MD                Unsecured         700.00           NA             NA            0.00       0.00
METROSOUTH MEDICAL CTR          Unsecured          65.00           NA             NA            0.00       0.00
NICOR GAS                       Unsecured         300.00           NA             NA            0.00       0.00
PRA RECEIVABLES MGMT            Unsecured      1,823.00       1,823.10       1,823.10           0.00       0.00
QUANTUM3 GROUP LLC              Secured              NA           0.00           0.00           0.00       0.00
QUANTUM3 GROUP LLC              Unsecured      1,995.00       1,856.00       1,856.00           0.00       0.00
QUANTUM3 GROUP LLC              Unsecured     14,872.00     14,855.37      14,855.37            0.00       0.00
REVERSE MORTGAGE SOLUTIONS      Secured              NA       9,233.23       8,714.56      2,785.34        0.00
REVERSE MORTGAGE SOLUTIONS      Secured      100,000.00    188,487.07     197,720.30            0.00       0.00
REVERSE MORTGAGE SOLUTIONS IN   Unsecured     86,319.00            NA             NA            0.00       0.00
SEARS/CBNA                      Unsecured           0.00           NA             NA            0.00       0.00
ST IL TOLLWAY AUTHORITY         Unsecured         275.00           NA             NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC       Unsecured           0.00           NA             NA            0.00       0.00
UNITED CONSUMER FINANCIAL SRV   Unsecured          30.00           NA             NA            0.00       0.00
UNITED CONSUMER FINANCIAL SRV   Secured           589.00        534.66         534.66        534.66        0.00
VILLAGE OF CALUMET PARK         Secured           125.00           NA          125.00        125.00        0.00
VILLAGE OF CALUMET PARK         Unsecured         125.00           NA             NA            0.00       0.00
WELLS FARGO BANK NA             Secured              NA       2,102.68           0.00           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-24758        Doc 67     Filed 05/13/19 Entered 05/13/19 10:13:14                  Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim        Claim         Claim        Principal       Int.
Name                              Class    Scheduled     Asserted      Allowed         Paid          Paid
WELLS FARGO BANK NA            Unsecured      2,108.00          0.00      2,102.68           0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                              $197,720.30               $0.00                  $0.00
      Mortgage Arrearage                              $8,714.56           $2,785.34                  $0.00
      Debt Secured by Vehicle                         $9,991.68               $0.00                  $0.00
      All Other Secured                                 $659.66             $659.66                  $0.00
TOTAL SECURED:                                      $217,086.20           $3,445.00                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                $0.00                $0.00
       Domestic Support Ongoing                            $0.00                $0.00                $0.00
       All Other Priority                                  $0.00                $0.00                $0.00
TOTAL PRIORITY:                                            $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                          $30,834.18                 $0.00                $0.00


Disbursements:

       Expenses of Administration                             $155.00
       Disbursements to Creditors                           $3,445.00

TOTAL DISBURSEMENTS :                                                                        $3,600.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-24758         Doc 67      Filed 05/13/19 Entered 05/13/19 10:13:14                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
